      Case 2:19-cv-00285 Document 1 Filed on 10/01/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


 YOLANDA GUERRERO AND                                  §
 FIDENCIO GUERRERO                                     §
           Plaintiffs,                                 §
                                                       §
 v.                                                    §
                                                       §             CASE NO. _______________
 STATE FARM LLOYDS                                     §
           Defendant.                                  §



             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL


Defendant STATE FARM LLOYDS (“State Farm”) files this Notice of Removal.

                                    PROCEDURAL BACKGROUND

1.     Plaintiffs YOLANDA GUERRERO AND FIDENCIO GUERRERO filed this action on

August 26, 2019, against State Farm Lloyds, in the 36th Judicial District Court of San Patricio County,

Texas. That case was docketed under cause number S-19-5838CV-A (the “State Court Action”).

2.     State Farm was served with process on September 3, 2019.

3.     State Farm filed its Original Answer on September 26, 2019 and its First Amended Answer

and Verified Plea in Abatement on September 30, 2019.

4.     State Farm timely files this Notice of Removal pursuant to 28 U.S.C. §1446 to remove the

State Court Action from the 36th Judicial District Court of San Patricio County, Texas, to the United

States District Court for the Southern District of Texas, Corpus Christi Division.

                                    NATURE OF THE SUIT

5.     This lawsuit involves a dispute over alleged non-payment of insurance benefits and the

handling of Plaintiffs’ insurance claim. Plaintiffs’ claim is for damages allegedly sustained to the
       Case 2:19-cv-00285 Document 1 Filed on 10/01/19 in TXSD Page 2 of 5



property as the result of an August 25, 2017 storm that passed through Sinton, San Patricio County,

Texas. (See Plaintiff’s’ Original Petition at ¶ 2.)

6.        Plaintiffs' Original Petition asserts causes of action against Defendant State Farm for

breach of contract, intentional violations of Chapters 541 and 542 of the Texas Insurance Code and

intentional breach of the common law duty of good faith and fair dealing. (See Plaintiffs’ Original

Petition at ¶¶ 27-41.)

                                             BASIS FOR REMOVAL

7.        The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there is and was

complete diversity between all real parties in interest (Plaintiffs and State Farm) and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

                                            Diversity of Citizenship

8.        At the time the State Court Action was commenced, Plaintiffs were and still are residents

and citizens of Texas. See Plaintiffs’ Original Petition at ¶ 2.

9.        Defendant State Farm was at the time this action was commenced, and still is, a citizen of

Illinois. State Farm is a “Lloyd's Plan” organized under chapter 941 of the Texas Insurance Code.

It consists of an unincorporated association of underwriters who were at the time this action was

commenced, and still are, all citizens and residents of Illinois, thereby making State Farm Lloyds a

citizen of Illinois for diversity purposes. See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d

877, 882-83 (5th Cir. 1993) (citizenship of unincorporated association determined by citizenship of

members).

10.       Plaintiffs allege in their petition that Defendant, among other things, conducted an

unreasonable        investigation,   committed        knowing      and/or   intentional   violations,     severely

undervalued and/or omitted damages to both the exterior and the interior, and failed to fully



Notice of Removal                                                                                Page 2
       Case 2:19-cv-00285 Document 1 Filed on 10/01/19 in TXSD Page 3 of 5



pay Plaintiffs for damage to the roof and exterior elevations. See Plaintiffs’ Original Petition at ¶ 12.

                                        Amount in Controversy

11.       Plaintiffs’ Original Petition states that “damages sought are pursuant to Rule 47(c)(3),” which

means that they may seek monetary relief of no less than $200,000.00, but no more than

$1,000,000.00. See Plaintiffs’ Original Petition at Prayer. Therefore, the threshold amount in

controversy, given the Rule 47 pleading described above, is met.

                            REMOVAL IS PROCEDURALLY CORRECT

12.       This Notice of Removal is timely under 28 U.S.C. § 1446(b). State Farm was served with

process on September 3, 2019. Because this removal was brought within thirty days of the case

obtaining removal jurisdiction and because the suit has not been on file more than a year, this removal

is timely.

13.       Venue is proper in this Division under 28 U.S.C. § 1441(a) because this district and division

embrace the place in which the removed action has been pending.

14.       In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders in the

State Court Action are attached herein to the Index of Matters Filed (Exhibits 1A-1D).

15.       Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of State Farm’s Notice of

Removal was promptly given to all parties and to the clerk of the 36th Judicial District Court of San

Patricio County, Texas.

16.       All documents required by Local Rule 81 to be filed with this Notice of Removal are attached

herein to the Index of Matters Filed (Exhibit 1).




Notice of Removal                                                                              Page 3
       Case 2:19-cv-00285 Document 1 Filed on 10/01/19 in TXSD Page 4 of 5



                                               PRAYER

          State Farm Lloyds respectfully requests that the State Court Action be removed and placed

on this Court's docket for further proceedings. State Farm Lloyds also requests any additional relief

to which it may be justly entitled.

                                                      Respectfully submitted,

                                                      /s/ Elizabeth Sandoval Cantu
                                                      Elizabeth S. Cantu
                                                      Fed. ID No. 310028/State Bar No. 24013455
                                                      ecantu@ramonworthington.com
                                                      RAMÓN | WORTHINGTON, PLLC
                                                      900 Kerria Ave.
                                                      McAllen, Texas 78501
                                                      Telephone: 956-294-4800
                                                      Facsimile: 956-928-9564
                                                      Electronic Service to:
                                                      efile@ramonworthington.com
                                                      ATTORNEY IN C HARGE FOR DEFENDANT


Of Counsel:

Sofia A. Ramón
Fed. ID No. 20871/State Bar No. 00784811
Dan K. Worthington
Fed. ID No. 15353/State Bar No. 00785282
Sarah A. Nicolas
Fed. ID No. 32122/State Bar No. 24013543
Stephen W. Bosky
Fed. ID No. 3076205/State Bar No. 24087190
RAMÓN | WORTHINGTON, PLLC
900 Kerria Avenue
McAllen, Texas 78501
(956) 294-4800 – Phone
(956) 928-9564 – Fax

Electronic Service to:
efile@ramonworthington.com




Notice of Removal                                                                       Page 4
       Case 2:19-cv-00285 Document 1 Filed on 10/01/19 in TXSD Page 5 of 5



                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was e-served on all counsel of
record on the 1st day of October, 2019, as indicated below:


          David M. Anderson
          CARRIGAN & ANDERSON, PLLC
          101 N. Shoreline Blvd., Suite 420
          Corpus Christi, Texas 78401
          361.884.4433 Phone
          361.884.4434 Fax
          anderson@ccatriallaw.com
          scarrigan@ccatriallaw.com
          Attorneys for Plaintiffs

                                                              /s/ Elizabeth Sandoval Cantu
                                                              Elizabeth Sandoval Cantu




Notice of Removal                                                                      Page 5
